In a proceeding to enjoin the Board of Elections and the "Inspectors of Election and Clerks * * * from preparing and distributing polling lists of those individuals who have voted at the forthcoming Republican primary to be held on September 8, 1977”, the appeal is from a judgment of the Supreme Court, Nassau County, dated September 7, 1977, which denied the application. Judgment affirmed, without costs or disbursements (see Matter of Peirez v Dodd, 61 AD2d 895). Latham, J. P., Damiani, Rabin, Shapiro and Mollen, JJ., concur.